                    UNITED STATES DISTRICT COURT
                                       for the
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                           )
                                                   )
                               Plaintiff,          )
                                                   )
                      v.                           )     Case No. 19-CR-67
                                                   )
XENGXAI YANG                                       )
                                                   )
                               Defendant.          )




       EXHIBITS RECEIVED BY CLERK OF COURT’S OFFICE

       The undersigned hereby acknowledges receipt of exhibits entered as evidence in the above-
captioned case on behalf of Plaintiff and Defendant.

       An itemization of the exhibits submitted is attached to this document.


Dated: October 30, 2020                            GINA M. COLLETTI
                                                   Clerk of Court

                                                   s/ Mara A. Corpus
                                                   Deputy Clerk
